DETAILED ACTION

This Office Action is a response to an application filed on 04/22/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (US 2012/0314027 A1).

Regarding claim 1, Tian discloses: A decoding method comprising: 
generating a prediction block for a current block (see paragraph 54-55, encoding or decoding a current macroblock in a current frame using prediction modes to predict a current frame); and 
generating a reconstructed block for the current block using the prediction block (see paragraph 73 and 76). 
Regarding claim 2, Tian discloses: The decoding method of claim 1, wherein
the prediction block is generated based on warping for a reference image (see Tian, paragraph 106). 
Regarding claim 3, Tian discloses: The decoding method of claim 2, wherein 
motion information for the current block used to generate the prediction block is generated based on motion information in a list comprising a plurality of motion information (see Tian, paragraph 239). 
Regarding claim 4, Tian discloses: The decoding method of claim 1, wherein 
the prediction block is generated based on motion information for a current block and a geometric transformation (see Tian, paragraph 184). 
Regarding claim 5, Tian discloses: The decoding method of claim 4, wherein 
the geometric transformation includes at least one of enlargement, reduction, and rotation (see Tian, paragraph 165). 
Regarding claim 6, Tian discloses: The decoding method of claim 4, wherein 
the geometric transformation is used in a mode which uses a motion vector predictor (see Tian, paragraph 184). 
Regarding claim 7, Tian discloses: The decoding method of claim 4, wherein 
the geometric transformation is used in a merge mode (see Tian, paragraph 184 and 239). 
Regarding claim 8, Tian discloses: The decoding method of claim 4, further comprising: 
acquiring geometric transformation usage information (see Tian, paragraph 184), wherein 
the geometric transformation usage information indicates whether the geometric transformation is used for a specific unit comprising the current block (see Tian, paragraph 179 and 184). 
Regarding claim 9, Tian discloses: The decoding method of claim 8, wherein 
the specific unit is a coding unit (see Tian, paragraph 245). 
Regarding claim 10, Tian discloses: The decoding method of claim 1, wherein 
a list comprising a plurality of candidates for inter prediction for the current block is generated (see Tian, paragraph 244-245), 
motion information of one or more neighboring blocks of the current block are added to the list as the plurality of the candidates (see Tian, paragraph 239), 
an additional candidate is added to the list in a case for which the number of candidates in the list is less than a predetermined number (see Tian, paragraph 244), and 
the additional candidate is generated based on information for a L0 prediction of an existing candidate in the list and information for a L1 prediction of the existing candidate (see Tian, paragraph 239).

Regarding claims 11-18, claims 11-18 are drawn to methods having limitations similar to the method claimed in claims 1-6, 8, and 10 treated in the above rejections. Therefore, method claims 11-18 correspond to method claims 1-6, 8, and 10 and are rejected for the same reasons of anticipation as used above.

Regarding claims 19-20, claims 19-20 are drawn to a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, computer readable storage medium claims 19-20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483